-^-Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court lacked authority to distribute the marital property in this action for separation because such an action does not result in the dissolution of the marriage {see, Domestic Relations Law §§ 200, *882236 [B] [5]). We modify the judgment, therefore, by vacating those decretal paragraphs that distribute the marital property. (Appeal from Judgment of Supreme Court, Oneida County, Tenney, J. — Matrimonial.) Present — Denman, P. J., Green, Pigott, Jr., Scudder and Callahan, JJ.